DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021, 5/18/2021, 9/23/2021, 1/7/2022, and 4/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajewaran et al (US 2016/0109941) in view of Lin et al (US 2018/0165798).
As to claims 1, Govindarajeswaran et al teaches a method implemented by at least one computing device, the method comprising:
identifying, by the at least one computing device, at least one item in a physical environment depicted in a live feed of digital images, the identifying performed using at least one object recognition technique; ( the content recommendation system monitors the emotional index of the user at regular or pre-defined interval to detect emotional transitions of the user while consuming a content. The content recommendation system detects emotional transition of the user based on the changes in emotional index, the content recommendation system suggests or recommends 
other content based on characteristics associated with the object of interest, emotional transitions, and the user's interest level.; paragraph [0024-0025];note that Govindarajeswaran teaches the modules 114 further include an image analyzer 118, an interest identifier 120, an emotion analyzer 122, an interest level index (ILI) computation module 124, a content recommender 126, and other module(s) 128.  The other modules 128 may perform various miscellaneous functionalities of the content recommendation system 102.  It will be appreciated that such aforementioned modules may be represented as a single 
module or a combination of different modules (paragraph [0039]). Govindarajeswaran et al clearly teaches in paragraph [0019] the camera may use commercially available focusing techniques and facial recognition techniques to capture the image of the user, especially the user's face. In some implementations, the camera may zoom in or out to capture the face of the user, such that various facial attributes of the user may be captured; 
	locating, by the at least one computing device, a plurality of digital images that depict a plurality of similar physical environments to the depicted physical environment; comparing, by the at least one computing device, one or more items in the plurality of similar physical environments to the identified at least one item; (generate recommendations of the content for the user based in part on the emotional index and characteristics of the object of interest; paragraph [0005] note that Govindarajeswaran teaches the assigning of the segment where if the content is a video of a game or a match, portions of the content (i.e. physical environment of the  object) may be tagged with the highlight of the particular scene and the content recommendation system may classify the action into various levels of genres. Meanwhile, as described earlier, the content recommendation system also detects emotional transitions of the user, based on changes in an emotional index associated with the user then the content recommendation system then compares the detected emotional transition of the user is compared with at least one of a historic emotional transition and a subsequent emotional transition associated with the user on viewing at least one of the object of interest and the one or more genres of the action. This helps the content recommendation system to ascertain whether the user's emotional transition was caused due to the action only or the object of interest only or the object of interest's involvement in the action, paragraph [0028-0030]; the content recommendation system may classify the action into various levels of genres.  Meanwhile, as described earlier, the content recommendation system also detects emotional transitions of the user, based on changes in an emotional index associated with the user (paragraph [0029]);and displaying, by the at least one computing device, the listing of the one or more items in a user interface of the display device as augmented reality digital content as part of the live feed.” (paragraph [0061][0067])).
Govindarajeswaran et al does not teaches “determining, by the at least one computing device, at least one item from the one or more items in the plurality of similar physical environments is missing in the depicted physical environment based on the comparing; locating, by the at least one computing device, a listing of the one or more items. However, Lin teaches receiving an input image, the input image having a hole, the hole comprising a portion of the input image having unknown, removed, or missing content; selecting content to fill the hole, wherein the content to fill the hole is selected based on a content constraint and a texture constraint, wherein selecting the content based on the content constraint comprises selecting content that is consistent with a global structure of the image using a content neural network, the content neural network identifying the global structure of the image, and wherein selecting the content based on the texture constraint comprises selecting content with texture similar to the texture of the image outside the hole using a texture neural network, the texture neural network identifying image features that are used to assess texture similarity; and providing a result image by filling in the hole of the input image based on the content selected to fill the hole. ( Figure 2 element 201, Paragraphs 70-71; Figure 11 element 1101, Paragraph 108; Figure 11 element 1104; Paragraphs 23-26, 41, 44, 72-74, 78-81, 88-90), and the machine-learning model (Figure 2 elements 202/203, Figure 4, Figure 11 element 1104; Paragraphs 23-26, 41, 44, 72-74, 78-81, 88-90) Lin teaches the determine the missing region based on the comparison in figure 6. 
It is obvious to one skilled in the art before the filing of the claimed invention to determine the missing region as taught by Lin et al in Govindarajeswaran in order to improve the efficiency and effectiveness of computing systems used to edit images.. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Govindarajeswaran et al teaches the method as described in claim 1, wherein the augmented reality digital content is selectable to purchase the one or more items (he client devices 104 may be used by various stakeholders or end users of the organization, such as project managers, database administrators and heads of business units and departments of the organization. As shown in the figure, such client devices 104 are communicatively coupled to the content recommendation system 102 through a network 106 for facilitating one or more end users to access and/or operate the content recommendation system 102. In some examples, the content recommendation system 102 may be integrated with the client devices 104. It is obvious to one skilled in the art to purchase the one or more items by operating the content recommendation 
As to claim 3, Govindarajeswaran et al teaches the method as described in claim 1, wherein the plurality of similar environments are located through tag matching (the assigning of the segment where if the content is a video of a game or a match, portions of the content (i.e. segment) maybe tagged with the highlight of the particular scene and the content recommendation system may classify the action into various levels of genres. Meanwhile, as described earlier, the content recommendation system also detects emotional transitions of the user, based on changes in an emotional index associated with the user then the content recommendation system then compares the detected emotional transition of the user is compared with at least one of a historic emotional transition and a subsequent emotional transition associated with the user on viewing at least one of the object of interest ( i.e. focus on the object) and the one or more genres of the action. This helps the content recommendation system to ascertain whether the user's emotional transition was caused due to the action only or the object of interest only or the object of interest's involvement in the action, paragraph [0028-0030]).
As to claim 5, Lin et al teaches the method as described in claim 1, wherein the identified at least one item is also included as a combination with the one or more items in the plurality of similar physical environments (The content constraint ensures global structure similarity by enforcing similarity between the content being selected to fill the hole and the prediction of the content neural network. The texture constraint uses a texture neural network trained to identify feature maps that represent texture in image portions. The texture constraint enforces similarity between the texture of the content being selected to fill the hole and the texture in other portions of image. For example, the texture constraint can compare neural network feature maps of patches within the hole with feature maps of patches outside of the hole to ensure texture similarity. The joint optimization uses these constraints to provide more accurate and realistic hole filling results that account for both global structure and local texture, paragraph [0021]).
As to claim 6, Lin et al teaches the method as described in claim 1, wherein the identifying is based at least in part on a location associated with the physical environment ( paragraph [0023],[0033],[0043]).
The limitation of claims 8-13 and 14-16,18-20 has been addressed above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajewaran et al (US 2016/0109941) in view of Lin et al (US 2018/0165798) and further in view of Yoganandan et al (US 2018/0336009).
As to claim 7 and 17 , while Govindarajeswaran et al teaches the limitation above. Govindarajeswaran does not teach “ wherein the augmented reality digital content is digital marketing content configured to cause conversion of a product or service. “ Yoganandan teaches a method as described in claim 1, wherein the augmented reality digital content is digital marketing content configured to cause conversion of a product or service (dynamic refinement of UI based on real-time voice and hover input, contextual query, conditional mass selection/interaction, allows a more conversational interface using demonstratives (terms like `this` or `that`), use demonstratives to add contextual intelligence to various activities such as selection, exclusion, assignment, query etc., uninterrupted, real-time modification of interaction properties, disambiguation between multiple voice enabled devices--allows spatially targeting input to a particular device, etc., which are further described below; paragraph [0045]). It is obvious to one skilled in the art before the filing of the claimed invention to use the conversational interface as described by Yoganandan in order to ease intelligence of human-to-human Interaction. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

			Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Muang can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/               Primary Examiner, Art Unit 2664